CREAMER, Attorney General,
You have requested our opinion as to whe her a bus route established for the transportation of students attending a comprehensive Area Vocational-Technical School is an “established public school bus route” within the meaning of section 1361 of the Public School Code of June 15, 1965, P. L. 133, sec. 1, as amended, 24 PS §13-1361, thus making non-public school children eligible to ride the buses along that route.
You are advised that a bus route established for the transportation of students attending a comprehensive area vocational-technical school is an “established public school bus route” within the meaning of the act.
Section 1361 of the Public School Code provides:
“The board of school directors in any school district may, out of the funds of the district, provide for the free transportation of any resident pupil to and from the public schools and to and from any points in the Commonwealth in order to provide tours for any purpose connected with the educational pursuits of the pupils. When provision is made by a board of school directors for the transportation of resident pupils to and from the public schools, the board of school directors shall also make provision for the free transportation of pupils who regularly attend nonpublic elementary and high schools not operated for profit. Such transportation provided for pupils attending nonpublic elementary and high schools not operated for profit shall be over established public school bus *100routes. Such pupils shall be transported to and from the point or points on such routes nearest oí most convenient to the school which such pupils attend. The board of school directors shall provide such transportation whenever so required by any of the provisions of this act or of any other act of Assembly.
“The board of school directors in any school district may, if the board deems it to the best interest of the school district, for the purposes of transporting pupils as required or authorized by any of the provisions of this act or any other act of the Assembly, appropriate funds for urban common carrier mass transportation purposes from current revenues to urban common carrier mass transportation authorities to assist the authorities to meet costs of operation, maintenance, capital improvements, and debt service. Said contributions shall not be subject to reimbursement by the Commonwealth of Pennsylvania.
“The State Board of Education shall adopt regulations, including qualifications of school bus drivers, to govern the transportation of school pupils.” (Italics supplied.)
On June 24, 1965, former Attorney General Walter E. Alessandroni issued an opinion establishing certain guidelines for the interpretation of section 1361 of the Public School Code. Two sections of that opinion are particularly relevant for the purpose of answering your question:
“9. Public school bus transportation provided for special situations such as the transportation provided to eliminate racial imbalance, to transport the handicapped and other ‘special’ pupils, is only available for public school pupils being transported on such buses and not to any other pupils. In other words, the Act requires transportation of nonpublic school pupils only in those cases where transportation is provided for *101all public school pupils and not for a special group or for a particular purpose.
“25. Are Area Vocational-Technical School routes considered established bus routes?
“Yes, but only for regular or shared time Area Vocational-Technical School pupils.”
Reading Guideline No. 9 and Question No. 25 together, it is obvious that the former Attorney General considered area vocational-technical school pupils to be “special” pupils — i.e. “a special group for a particular purpose.” It is our understanding that most area vocational-technical schools remain “special” because pupils are transported there for only part of the school day at irregular hours. Students attending such schools only receive specialized vocational-technical instruction and then return to their regular schools for the remainder of their academic program. The bus routes for such schools are not, therefore, “established” within the meaning of the Public School Code.
In some communities, however, comprehensive area vocational-technical schools have been established where students spend the entire day and receive all their academic instruction. Students attending these schools who ride the “Vo-Tec” buses board the buses every day within the normal schedule for all public school pupils and go home on the buses every day from the vocational-technical school, once again within the normal schedule for all students. Bus routes are normal and regular following fixed routes and schedules each day. It is our opinion, and you are so advised that these bus routes are not “special” and are “established” within the meaning of section 1361 of the Public School Code.
It may be suggested that an “area vocational-technical board” is not a “board of school directors” *102of a “school district” within the meaning of section 1361, and that, therefore, section 13-1361 on its face is not applicable to area vocational-technical schools. But it is necessary to point out that “[a] 11 expenses in connection with the establishment of area vocational-technical schools . . . shall be borne by the school districts participating therein in the proportions agreed on by the respective districts”: Act of August 14, 1963, P. L. 1065, §7 (24 PS §18-1845). (Italics supplied.)
§1361 provides that “[w]hen provision is made by a board of school directors for the transportation of resident pupils to and from the public schools, the board of school directors shall also make provision for the free transportation of pupils who regularly attend nonpublic elementary and high schools not operated for profit.” It is quite clear, therefore, that the individual school district members of the Area Vocational-Technical School are covered by §1361 and must provide funds on a proportional basis for nonpublic school pupils eligible to ride the Area Vocational-Technical buses on the same proportional basis used for covering the expenses of public school students from its district riding the Area Vocational-Technical buses.